Citation Nr: 0518390	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  02-09 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the veteran's son is entitled to recognition as a 
helpless child of the veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years.

(An application to reopen a claim of service connection for a 
back disorder and a claim for a total disability rating based 
on individual unemployability will be the subject of a 
separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that the veteran testified at a Board hearing 
in March 2005.  The veteran submitted additional evidence for 
consideration at the time.  She also submitted a waiver of 
consideration of the evidence by the agency of original 
jurisdiction (AOJ).  See 69 Fed. Reg. 53,808 (Sept. 3, 2004) 
(to be codified at 38 C.F.R. § 20.1304(c)).  As the veteran's 
case is being remanded to the RO for additional development, 
the RO will have opportunity to review the evidence.  


REMAND

The veteran contends that her oldest son, R.C.G., is entitled 
to recognition as a "child" of the veteran on the basis of 
permanent incapacity for self-support prior to reaching the 
age of 18 years.  The child, R.C.G., was born in October 1977 
and turned 18 in October 1995.

In pertinent part, 38 U.S.C.A. § 101(4)(A) (West 2002) 
defines a child as an unmarried person who is under the age 
of eighteen years, who, before attaining the 


age of 18 years, became permanently incapable of self 
support, or after attaining the age of 18, and until 
completion of education or training (but not after attaining 
the age of 23), is pursuing a course of instruction at an 
approved educational institution.  See 38 C.F.R. 
§ 3.57(a)(1)(i)-(iii) (2004).

In order to be recognized as a "helpless child," a child must 
be shown to be permanently incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of 18 years.  38 C.F.R. § 3.356 (2004).  The standard 
is that the evidence must show that the child does not have 
the capacity for self-support.  See Bledsoe v. Derwinski, 1 
Vet. App. 32 (1990).  The focus of the analysis must be on 
the child's condition at the time of their 18th birthday in 
order to determine whether the individual is entitled to the 
status of "child."  See Dobson v. Brown, 4 Vet. App. 
443,445 (1993).  Even if an individual qualifies for such a 
status, the status can be terminated upon the individual's 
valid marriage.  See 38 C.F.R. § 3.500(n)(2) (2004).

A preliminary review of the claims file does not show 
evidence of record to establish that R.C.G. met the 
qualification as a helpless child at the time of his 18th 
birthday.

The veteran submitted evidence of R.C.G.'s admission and 
evaluation at a facility in Georgia from July to September 
1992, when he was approximately 14.  Included in the records 
was a psychological evaluation that reported the son as 
having an average full scale IQ, a low average verbal IQ, and 
an average performance IQ.  The son's reading, spelling, and 
arithmetic skills were all said to be below his current grade 
placement and were significantly lower than would be 
predicted by the intellectual assessment.  The examining 
psychologist said that the son was performing three or more 
years below his current grade placement in those areas.  The 
diagnostic impressions were undifferentiated attention 
deficit disorder and depressive disorder, not otherwise 
specified, and developmental reading disorder.  The 
psychologist said that R.C.G's educational difficulties 
continued to present significant problems for him and that he 
probably needed counseling related to his 


self-esteem, secondary to his learning disability.  The 
psychologist also said that R.C.G. needed additional 
adaptation assistance in the classroom.  R.C.G. was noted to 
have some excellent visual motor skills, which could be 
utilized in vocational classes.  Finally, the psychologist 
recommended that tactile and visual methods in reading, using 
a whole word approach with context clues be used.  The 
psychologist did not state that R.C.G. was permanently 
incapacitated.

The veteran also submitted a statement from one of her son's 
high school teachers in March 2000.  The teacher said that he 
had R.C.G. as a student for two years and that R.C.G. was in 
a special education program.  He said that R.C.G. exhibited 
disabilities in many different areas, specifically in the 
areas of reading and reading comprehension.  However, he said 
that R.C.G. also had good social skills and a willingness to 
learn.  The teacher noted that R.C.G. would always have 
trouble in things that required reading and would require 
assistance where a lot of reading was concerned.  He further 
stated that he felt that R.C.G. could succeed according to 
his needs and abilities.  

In addition, the veteran submitted a one page Explanation of 
Determination, Form SSA-4268-U4, that was undated.  Although 
the form was undated, it cited to information dated as late 
as July 1991.  The form was a determination regarding what 
was described as Disabled Child's Benefits.  The 
determination denied the claim by noting that, based on the 
medical evidence (not of record), the veteran's son's 
condition did not meet the requirements for Disabled Child's 
Benefits.  

The veteran also submitted a copy of a decision from the 
Commonwealth of Kentucky, Cabinet for Families and Children, 
Office of Performance Enhancement.  The decision was based on 
a hearing held in March 2000 where the person prosecuting 
that claim was identified as the spouse of R.C.G.  The 
decision found that R.C.G. was "incapacitated" for the 
purposes of the Kentucky regulations at issue.  However the 
decision was clearly made after R.C.G.'s 18th birthday.  It 
related to an appeal of an action dated in January 2000.  
Moreover, the party 


involved was R.C.G.'s spouse.  This evidence does not tend to 
support a finding of permanent incapacity for self-support by 
age 18, as required by VA regulations.

The veteran has submitted additional evidence of psychiatric 
treatment provided to R.C.G. beginning in February 1999.  She 
has also submitted evidence as to his physical status 
beginning in August 2000.  However, that evidence is not 
probative of the issue of his status as of his 18th birthday.  
(As noted above, the veteran's son was 18 in October 1995.)  

Finally, the Board notes that the veteran was not provided 
with the notice required under the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)) 
and the implementing regulations codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  VA also has a duty to assist claimants in the 
development of their claims.  The United States Court of 
Appeals for Veterans Claims (Court), has strictly interpreted 
the requirements to provide the required notice and the duty 
to assist in the development of a claim.  In addition, the 
Court has also held that an additional element of the notice 
required under the VCAA requires that claimants be 
specifically told to submit any evidence that they have in 
their possession.  

In light of the above developments, the veteran's case is 
REMANDED for the following action:



1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2004).  The veteran must be informed of 
the evidence required to substantiate her 
claim.  The veteran should be specifically 
told of the information or evidence she 
should submit and of the information or 
evidence that VA will obtain with respect 
to her claim, if any.  38 U.S.C.A. 
§ 5103(a) (West 2002).  Among other 
things, the veteran should be told to 
submit any pertinent evidence in her 
possession.

2.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative, should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003 codified at 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

